DETAILED ACTION

Claim Status
Claims 1-21 is/are pending.
Claims 1-6, 11-21 is/are rejected.
Claims 7-10 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Claims 7-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-6, 11-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	claims 1-12 of U.S. Patent No. 10,745,580 (NUMRICH ET AL),
	in view of WO 99/60066 (BARBEE-WO ‘066),
	and in view of CRAVEN (US 4,356,144),
	and in view of OSTWALD ET AL (US 2010/0055344).
	U.S. Patent No. 10,745,580 claims a coating composition as recited in present application claim 1.  However, the U.S. Patent does not claim a coated metal sheet.
	BARBEE-WO ‘066 discloses that it is well known in the art to apply coatings comprising fluoropolymers, aliphatic polyester, crosslinking agent, and other additives (e.g., pigments, etc. as described in CRAVEN (US 4,356,144)) to metal (e.g., steel) substrates to produce corrosion resistant metal products. (entire document, e.g., line 1-8, page 1; line 1, page 3 to line 4, page 7; line 21-25, page 7; line 9-17, page 8; line 3, page 9 to line 18, col. 10; etc.)  
 	CRAVEN ‘114 discloses that it is well known in the art to incorporate pigments (e.g., inorganic pigments, metallic powders or flakes, organic dyes, organic pigments, etc.) and other additives in coating compositions for metal substrates. (line 60, col. 3 to line 2, col. 4; line 50, col. 7 to line 68, col. 8; etc.)

	Regarding claims 1-3, 5, 11, 14-16, 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known steel substrate pre-coated with a metallic corrosion protection coating as disclosed in OSTWALD ET AL ‘344 as a metallic substrate for the coatings of U.S. Patent No. 10,745,580 in order to product coated metal articles with excellent corrosion resistance.
	Regarding claim 6, 17-20, one of ordinary skill in the art would have incorporated effective amounts of known additives (e.g., inorganic and/or organic pigments, etc.) as suggested by CRAVEN ‘114 in the coatings of U.S. Patent No. 10,745,580 in order to provide the desired aesthetic effect or coloration.
	Regarding claim 4, 12-13, one of ordinary skill in the art would have selected the thickness of the metal substrate depending on the intended end-use of the coated metal sheet.
	Regarding claims 4, 12-13, the recitation of “drying” is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993). See MPEP 2113.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the product is unpatentable even though the prior product was made by a different process. The patentability of a product is based on the product itself, and is not dependent on its method of production.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
WO 99/60066 (BARBEE-WO ‘066),
	in view of CRAVEN (US 4,356,144),
	and in view of OSTWALD ET AL (US 2010/0055344).
	BARBEE-WO ‘066 discloses coated metal (e.g., steel) substrates, wherein the coating comprises a coating composition comprising:
• 30-70 wt% of a hydroxy-functional fluoropolymer (e.g., LUMIFLON brand fluoropolymers, such as LUMIFLON 710F, etc.);

• 30-70 wt% of an aliphatic polyester derived from a polyacid component containing 100% of cycloaliphatic dicarboxylic acid (e.g., but not limited to, 1,4-cyclohexanedicarboxylic acid, etc.) and a diol component;

• 5-30 wt% of crosslinking agent;

• and optional additives as described in CRAVEN (US 4,356,144) (e.g., crosslinking catalysts, stabilizers, pigments, dyes, etc.).

The resulting coatings can have a typical thickness of 25-120 microns. (entire document, e.g., line 1-8, page 1; line 1, page 3 to line 4-25, page 7; line 9-17, page 8; line 3, page 9 to line 18, page 10; line 25-29, page 12; etc.)  However, the reference does not specifically mention the presence of a metallic anticorrosion layer.
	CRAVEN ‘114 discloses that it is well known in the art to incorporate additives such as: pigments (e.g., inorganic pigments, metallic powders or flakes, organic dyes, organic pigments, etc.); ultraviolet stabilizers in typical amounts of 0.5-2 wt%; ultraviolet screeners (corresponding to the recited “UV absorbers”) in typical amounts of 0.1-3 wt%; curing catalysts in typical amounts of up to 2 wt%; in coating compositions for metal substrates. (line 60, col. 3 to line 2, col. 4; line 50, col. 7 to line 68, col. 8; etc.)
	OSTWALD ET AL ‘344 discloses that it is well known in the art to apply a metallic corrosion protection coating (e.g., zinc, magnesium, aluminum, etc.) with a cathodic protective 
	Regarding claims 1-3, 5-6, 11, 14-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known steel substrate pre-coated with a metallic corrosion protection coating as disclosed in OSTWALD ET AL ‘344 as a metallic substrate for the coatings of BARBEE-WO ‘066 in order to product coated metal articles with excellent corrosion resistance.
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of known additives as suggested by CRAVEN ‘114 in the coatings of BARBEE-WO ‘066 in order to improve various performance properties (e.g., cure speed, UV resistance, visual appearance, etc.) of the coating.
	Regarding claim 4, 12-13, one of ordinary skill in the art would have selected the thickness of the metal substrate depending on the intended end-use of the coated metal sheet.
	Regarding claims 4, 12-13, the recitation of “drying” is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993). See MPEP 2113.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the product is unpatentable even though the prior product was made by a different process. The patentability of a product is based on the product itself, and is not dependent on its method of production.
	
Claims 4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	WO 99/60066 (BARBEE-WO ‘066), in view of CRAVEN (US 4,356,144), and in view of OSTWALD ET AL (US 2010/0055344),
		as applied to claims 1-3 above,
 	and further in view of BOGER ET AL (US 2015/0314567) or YAMAJI ET AL (US 2006/0182988).
	BOGER ET AL discloses that it is well known in the art to utilize steel sheets with a typical thickness of 0.05-30 mm as substrates for metal corrosion protective coatings. (paragraph 0030; etc.)
	YAMAJI ET AL discloses that it is well known in the art to utilize steel sheets with a typical thickness of 0.1-3 mm as substrates for metal corrosion protective coatings. (paragraph 0029; etc.)
 	Regarding claims 4, 12-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known steel substrates with conventional thickness as suggested by BOGER ET AL or YAMAJI ET AL as a metallic substrate for the coatings of BARBEE-WO ‘066 in order to product coated metal articles with excellent corrosion resistance.
The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993). See MPEP 2113.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the product is unpatentable even though the prior product was made by a different process. The patentability of a product is based on the product itself, and is not dependent on its method of production.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
 	(A) Applicant argues that the recited combination of a polyester at least partially derived from one or more (cyclo)aliphatic polyacids and a hydroxy-functional fluoropolymer provides unexpected results with respect to compatibility and therefore unexpected lack of cloudiness in the resulting polymer coating.  However, while the showings in the specification provide some evidence of superior compatibility between polyester and fluoropolymer (as represented by the not commensurate in scope with the present claims -- for example, but not limited to:
• the type of the (cyclo)aliphatic dicarboxylic acid (or derivatives thereof) in the polyester -- with respect to showing the relied upon unexpectedly superior compatibility, the working Examples only utilize polyesters P3 and P4 in which the polyacid component is 100 mol% of a cycloaliphatic diacid (type unspecified) and a diol component (type unspecified).  Applicant has not provided evidence that the relied upon compatibility would be present if different polyesters are used -- e.g., but not limited to:

• different polyesters derived from a polyacid component containing: 
(1) less than 100 mol% of the same cycloaliphatic dicarboxylic acid anhydride (type unspecified) used in P3 and P4 of the working Examples; 
 	and/or 
(2) aliphatic dicarboxylic acids (e.g., adipic acid, succinic acid, etc.); 
 	and/or 
(3) aromatic dicarboxylic acids (e.g., terephthalic acid, isophthalic acid, etc.);
 	and/or 
(4) branched polyacids, unsaturated polyacids, etc.; 
particularly when: (i) Table 1 shows that polyesters (P1 and P2) derived from a polyacid component containing less than 100 mol% of a cycloaliphatic dicarboxylic anhydride (type unspecified) are used exhibit notably inferior compatibility compared to P3 and P4; and (ii) the present claims (claims 1-6, 11-21) contain no limitations regarding the type of (cyclo)aliphatic dicarboxylic acid used to produce the claimed polyester, and the majority of the claims (claims 1-6, 11-20) contain no limitations regarding the amount of (cyclo)aliphatic dicarboxylic acid used to produce the claimed polyester;

• different polyesters containing a diol component derived from one or more diols which are different from those unidentified diols used in P3 and P4 of the working Examples, particularly when the present claims (claims 1-6, 11-21) contain no limitations regarding the type of diols used to produce the claimed polyester;


• the type of hydroxy-functional fluoropolymer in the polymer coating -- the working Examples only utilize LUMIFLON LF 200F or LUMIFLON LF 916F. Applicant has not provided evidence that the relied upon compatibility would be present if different hydroxy-functional fluoropolymers are used -- e.g., but not limited to: (1) hydroxy-functional fluoropolymers at least partially derived from fluorinated monomers which are 

• the composition of the polymer coating as a whole -- the working Examples only evaluate the compatibility of a mixture containing polyester and fluoropolymer.  However, Applicant has not presented evidence of that the relied upon compatibility of the polyester and the fluoropolymer would necessarily result in a clear or cloud-free coating, since the present claims (claims 1-6, 11-21) allow for polymer coating compositions contain as low as 5 wt% polyester, 5 wt% fluoropolymer, 2 wt% crosslinking agent, and 0.01 wt% crosslinking catalyst, which allows the polymer coating composition to contain up to nearly 88 wt% of other unspecified components (e.g., other resins; pigments; matting agents; flame retardants, etc);

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the working Examples showing superior compatibility between only two types of polyesters (i.e., P3 and P4) and two types of hydroxy-functional fluoropolymers (i.e., LUMIFLON LF 200F or LUMIFLON LF 916F), and therefore there is insufficient basis for extending or extrapolating this showing to all polyesters at least partially derived from (cyclo)aliphatic dicarboxylic acids and/or to all hydroxy-functional fluoropolymers; particularly in view of Applicant’s own statements with respect to the “unexpected” nature of the relied upon compatibility.   

	(B) Applicant argues that the recited presence of a metallic anticorrosion layer in the claimed invention provides unexpected results with respect to corrosion protection.  However, OSTWALD ET AL ‘344 provides evidence that it is a well-known and conventional practice in the prior art to apply a metallic anticorrosion layer to a metal substrate prior to the application of an organic coating with the reasonable expectation of producing a polymer-coated metal substrate with improved corrosion resistance (e.g., compared to a polymer-coated metal substrate without a metallic anticorrosion layer).  Therefore, improved corrosion resistance due to the presence of an additional anticorrosion layer is generally not unexpected and generally not surprising.  Applicant has not provided evidence of criticality or unexpected results commensurate in scope with the present claims from the presence of a metallic anticorrosion layer.
 	(C) Applicant argues that the cited prior art (BARBEE-WO ‘066 and CRAVEN ‘144 and OSTWALD ET AL ‘344) fail to disclose or suggest the claimed invention because the cited prior art fails to explicitly recognize or teach the alleged unexpected results (i.e., with respect to compatibility and corrosion protection) attributed to the claimed invention from: (i) the recited use of the recited polyester at least partially derived from (cyclo)aliphatic dicarboxylic acids (claim 1) or entirely derived from an acid component containing 100 mol% (cyclo)aliphatic dicarboxylic acids (claim 21) ; and (ii) the recited metallic anticorrosion layer.  However, as commensurate in scope with the present claims. 
 	Furthermore, in response to applicant's argument with respect to the use of a polyester at least partially derived from (cyclo)aliphatic dicarboxylic acids, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  BARBEE-WO ‘066 explicitly teaches coatings for metal substrate comprising a combination of a polyester derived from a polyacid component containing 100 mol% of cycloaliphatic acid and a hydroxy-functional fluoropolymer.  Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the use of the recited polyester in combination with a hydroxy-functional fluoropolymer, which would patentably distinguish a polymer coating containing the recited polyester and hydroxy-functional fluoropolymer as recited in claims 1-6, 11-20 from the polymer coatings of BARBEE-WO ‘066, particularly when BARBEE-WO ‘066 explicitly teach a combination of polyesters derived from a polyacid component which is 100 mol% of cycloaliphatic acid with hydroxy-functional fluoropolymers (e.g., LUMIFLON brand hydroxy-functional fluoropolymers, etc.).
 	In response to applicant's argument with respect to the use of a metallic anticorrosion layer, as discussed in detail above, the improvement in corrosion resistance from the use of a metallic anticorrosion layer is not unexpected, since the well-established purpose of a metallic anticorrosion layer is to improve corrosion resistance of a metal substrate.  Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the use of the recited metallic anticorrosion layer, particularly in view of OSTWALD ET AL ‘344, which discuss the common practice and expected advantages of 
 	(D) Applicant argues that newly submitted claim 21 are allowable because the claim requires that the acid content of the recited polyesters contain 100 mol% of (cyclo)aliphatic dicarboxylic acids or derivatives thereof, and the working Examples provide evidence of unexpected results with respect to compatibility from the use of the recited polyesters derived from an acid component containing 100 mol% of (cyclo)aliphatic dicarboxylic acids or derivatives thereof.  However, as discussed in detail above, Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from a polyester as recited in claim 21.  
 	(E) Applicant argues that BARBEE-WO ‘066 “fails to disclose or suggest the use of 100 mol% aliphatic or cycloaliphatic dicarboxylic acids or polycarboxylic acids or derivatives thereof as set forth in new claim 21 will result in the avoidance of a cloudy appearance in coatings.”  However, as discussed in detail above, while Applicant has provide some evidence that mixture of certain polyester and fluoropolymers are compatible and therefore clear, Applicant has not provided persuasive evidence that coatings containing such blends necessarily exhibit the relied upon lack of cloudiness which can be clearly attributed to the recited polyester and fluoropolymer components (particularly when the recited polymer coatings can contain the recited polyester in amounts as low as 5 wt% and fluoropolymer in amounts as low as 5 wt%).  BARBEE-WO ‘066 teaches using a mixture of a polyester derived from an acid component containing 100 mol% of cycloaliphatic dicarboxylic acids or derivatives and a hydroxy-functional fluoropolymer into metal coating compositions in order to improve various mechanical and physical properties (e.g., impact resistance, bending resistance, etc.)  Applicant commensurate in scope with the present claims which would patentably distinguish a polymer coating containing the polyester as recited in claim 21 from the polymer coatings of BARBEE-WO ‘066.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 1, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787